Title: From John Adams to Andrews Norton, 31 May 1814
From: Adams, John
To: Norton, Andrews



Dear Sir
Quincy May 31. 1814

I thank you, and Mr Vanderkemp, for giving me, an Opportunity of reading, his “historical Sketches of Calvin and Servetus.” Though I am aware of the Objections against the publication of this Work; I rejoice that it belongs to The University. The Candour, moderation and impartiality So conspicuous in it, will be a model to others; while it will preserve in This Country the Knowledge of the Sources from which the Information is derived.
I cannot take upon me to name a Character, acknowledged to be merely human, to whom the human race have been more indebted, than to Calvin.
I would Send a Courier to Cambridge to return, this valuable Manuscript, if I had not determined to practice an Artifice upon you. I hope to keep it, till I can compell you to call Upon me. Your Name, your blood, but above all your Eminence in Litterature; make me ambitious of an Acquaintance.
I am, Sir, with esteem respect and I will add, Affection / your obliged Servant

John Adams.